Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu (20180259645) in view of Drader (20170139041).
Regarding claim 1, Shu teaches a distance measuring device comprising (Fig. 2, [0069], LIDAR system 200):
a light emission portion configured to emit light (Fig. 2, [0070], Light transmission (Tx) module 240);
a light receiving portion (Fig. 2 light sensing module 230) configured to receive measurement light (Fig. 2, received light 239) that is emitted by the light emission portion (Fig. 2 transmitted light 249) and reflected by a measurement object ([0054] “The present disclosure relates generally to the field of object detection and ranging, and more particularly to the use of time-of-flight optical receiver systems for applications such as real-time three-dimensional mapping and object detection, tracking and/or classification”), the light receiving portion (Fig. 2 light sensing module 230) comprising a plurality of pixels (Fig. 2, [0071], “The Rx module 230 can include sensor array 236, which can be, e.g., a one-dimensional or two-dimensional array of photosensors. Each photosensor (also just called a sensor) can include a collection of photodetectors, e.g., SPADs or the like, or a sensor can be a single photon detector (e.g., an APD)”),

each pixel having at least one light receiving portion (Fig.2, [0071], “Each sensor (e.g., a collection of SPADs) of sensor array 236 can correspond to a particular emitter of emitter array 242”) and
being configured to output a light reception signal (Fig. 5, periodic signal 560 associates with received photon 532 at SPAD 530) that depends on the measurement light incident on the pixel (Fig. 5 shows various stages of the sensor array 236 of Fig. 2, [0099]);
a discrimination portion configured to (Fig. 2, ASIC 331 also see figure 5) receive the light reception signal from the light receiving portion (see figure 2 note the ASIC 331 receives the light from 237, also see figure 5 note the SPAD) and discriminate whether the pixel receives measurement light, (Fig. 5, [0100], “Each of the respective signals can be compared to a threshold to determine whether a corresponding photodetector triggered”) and to output a result indicating whether the light received by the pixel includes the measurement light or only the ambient light (see figure 5 note the threshold Ref 540 also see paragraph 81 where the signal from the SPAD is compared to a threshold that can distinguish the background light form light corresponding to the laser pulse reflection)
a pixel output control portion (Fig. 5, pixel counter 550) configured receive the discrimination output from the discrimination portion and selectively enable output of the light reception signal of each pixel individually or disable output of the light reception signal of each pixel individually depending on the determination result of the discrimination portion (Fig. 5, pixel counters outputs periodic signal 560 based on the output of threshold circuitry 540 which is part of ASIC 331 of Fig. 2, see [0099], “Threshold circuitry 540 conditions the avalanche current 534 by comparing it to a threshold. When a photon is detected and photodetector 530 is functioning properly, the avalanche current 534 rises above the comparator threshold and threshold circuitry 540
produces a temporally accurate binary signal 545 indicating the accurate time of the SPAD current avalanche, which is in turn an accurate measurement of the photon arrival”);
But Shu does not explicitly teaches pixel counters 550 selectively output reception signal of each pixel individually. 
However, Shu teaches each respective signal is compared to a threshold by the threshold circuitry 540 to determine whether a corresponding photodetector triggered ({0100].
Therefore, a person ordinary skilled in the art before the effective filing date would understand that the pixel output control output the light reception signal of each pixel individually and an evaluation portion configured to receive the light reception signals output by the pixel output control portion (Fig. 2, [0072], processor 238 ("The ASIC 231 can implement matched filters and peak detection processing to identify return signals in time. In addition, the ASIC 231 can accomplish certain signal processing techniques (e.g., by processor 238)") and to output a distance signal that is indicative of a distance between the measuring device and the measurement object based on these light reception signals (Fig. 2, processor 238 of ASIC 331 outputs signal to Ranging system controller 250, see [0075], “the photon time series output from the ASIC are sent to the ranging system controller 250 for further processing, e.g., the data can be encoded by one or more encoders of the ranging system controller 250 and then sent as data packets to user interface 215”). 
Shu specifically shows a discrimination portion that outputs pixel output directly by comparison of each pixel to a threshold representative of ambient noise.  The pixels that are above the threshold value are then passed to the pixel counter (fig 5 Ref 550).  The pixel counter produces a periodic signal that generates a histogram of time bins for a given measurement (shown in figure 6).  This clearly shows a discrimination portion and a pixel output portion however the discrimination portion outputs the pixels directly and does not specifically show a discrimination result then allowing the pixel output to use the discrimination result to output each pixel individually depending on the discrimination result.    
Drader shows a similar device that includes a threshold value for comparison of a return signal against, where the threshold value is based upon the ambient light signal (see paragraph 13 and 14).  Drader also shows a discrimination portion that outputs a discrimination result based on the comparison as claimed and outputting pixels based on the discrimination result (see paragraph 52).  It would have been obvious to include the output portion that outputs pixels based on the discrimination result as shown by Drader because this allows for simple logic devices to determine if the SNR is high enough to determine range to a target object as taught by Drader.  
Regarding claim 2, Shu teaches the distance measuring device according to claim 1, wherein the pixel output control portion is configured to output the light reception signal of those pixels for which the discrimination portion determines that measurement light is received (Fig. 5, [0099], pixel counter 550 outputs periodic signal 560 if threshold circuitry 540 outputs binary signal 545 when avalanche current 534 exceeds a threshold).
Regarding claim 10, Shu teaches The distance measuring device according to claim 1, wherein a plurality of pixel output control portions are connected to a single evaluation portion (Fig. 2 ASIC 331 comprises of processor 238, memory 234 and sensor array 236 (Fig. 5 shows different stages of sensor array 236 including SPAD array 532), also see [0072], “the sensor array 236 of the Rx module 230 is fabricated as part of a monolithic device on a single substrate (using, e.g., CMOS technology) that includes both an array of photon detectors and an AS/C 231 for signal processing the raw histograms from the individual photon detectors (or groups of detectors) in the array”).
Regarding claim 11, Shu teaches The distance measuring device according to claim 10, wherein the plurality of pixel output control portions are connected to a single discrimination portion (Fig. 2 ASIC 331 comprises of processor 238, memory 234 and sensor array 236 (Fig. 5 shows different stages of sensor array 236 including SPAD array 532 and threshold circuitry 540), also see [0072], “the sensor array 236 of the Rx module 230 is fabricated as part of a monolithic device on a single substrate (using, e.g., CMOS technology) that includes both an array of photon detectors and an ASIC 231 for signal processing the raw histograms from the individual photon detectors (or groups of detectors) in the array”).
Regarding claim 13, Shu teaches The distance measuring device according to claim 1, wherein the discrimination portion (Fig. 5, [0099], threshold circuitry 540) receives the light reception signal of each of a plurality of pixels (Fig. 5, [0096], SPAD array 520, also see [0098], “an imager pixel can include an array of SPADs to increase the efficiency of the pixel detector. A diffuser maybe used to spreads rays passed through an aperture and collimated by a microlens. The can diffuser serves to spread the collimated rays in a way that all the SPADs belonging to the same pixel receive some radiation”). Regarding claim 15, Shu teaches the distance measuring device according to claim1, wherein the light receiving portions constituting the pixels are single photon avalanche diodes (Fig. 5, [0096], [0097], array 520).
Regarding claim 16, Shu teaches a distance measurement method for performing a measurement using the distance measuring device (Fig. 2, [0069], LIDAR system 200) according to claim 1, the method comprising: emitting light with the light emission portion (Fig. 2, [0070], Light transmission (Tx) module 240); receiving measurement light (Fig. 2, received light 239) that is emitted by the light emission portion (Fig. 2 transmitted light 249) and reflected by the measurement object ([0054] “The present disclosure relates generally to the field of object detection and ranging, and more particularly to the use of time-of-flight optical receiver systems for applications such as real-time three-dimensional mapping and object detection, tracking and/or classification”), by the light receiving portion (Fig. 2 light sensing module 230),
the light receiving portion (Fig. 2 light sensing module 230) comprising a plurality of pixels (Fig. 2, [0071], “The Rx module 230 can include sensor array 236, which can be, e.g., a one-dimensional or two-dimensional array of photosensors. Each photosensor (also just called a sensor) can include a collection of photodetectors, e.g., SPADs or the like, or a sensor can be a single photon detector (e.g., an APD)”), each pixel having at least one light receiving portion (Fig.2, [0071], “Each sensor (e.g., a collection of SPADs) of sensor array 236 can correspond to a particular emitter of emitter array 242”) and being configured to output a light reception signal (Fig. 5, periodic signal 560 associates with received photon 532 at SPAD 530) that depends on the measurement light incident on the pixel (Fig. 5 shows various stages of the sensor array 236 of Fig. 2, [0099]); discriminating whether the pixel receives measurement light (Fig. 2, ASIC 331, Fig. 5, [0100], “Each of the respective signals can be compared to a threshold to determine whether a corresponding photodetector triggered”); selectively outputting the light reception signal of each pixel individually (Fig. 5, SPAD 530), depending on a determination result of the step of determining for each pixel [...] whether the pixel receives measurement light (Fig. 5, pixel counters outputs periodic signal 560 based on the output of threshold circuitry 540 which is part of ASIC 331 of Fig. 2, see [0099], “Threshold circuitry 540 conditions the avalanche current 534 by comparing it to a threshold. When a photon is detected and photodetector 530 is functioning properly, the avalanche current 534 rises above the comparator threshold and threshold circuitry 540 produces a temporally accurate binary signal 545 indicating the accurate time of the SPAD current avalanche, which is in turn an accurate measurement of the photon arrival”);
But Shu does not explicitly teaches pixel counters 550 selectively output reception signal of each pixel individually.
However, Shu teaches each respective signal is compared to a threshold by the threshold circuitry 540 to determine whether a corresponding photodetector triggered (0100). Therefore, a person ordinary skilled in the art before the effective filing date would understand that the pixel output control output the light reception signal of each pixel individually and output a distance signal that is indicative of a distance between the measuring device and the measurement object based on the received light reception signals (Fig. 2, processor 238 of ASIC 331 outputs signal to Ranging system controller 250, see [0075], “the photon time series output from the ASIC are sent to the ranging system controller 250 for further processing, e.g., the data can be encoded by one or more encoders of the ranging system controller 250 and then sent as data packets to user interface 215”). 
Claim 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0259645 A1 (Shu) in the view of Drader (20170139041) and US 2016/0003946 A1 (Gilliland). 
Regarding claim 3, Shu in combination with Drader teaches the distance measuring device according to claim 1, wherein the discrimination portion comprises (Fig. 2, ASIC 331):
a detection portion (Fig. 2, sensor array 236 and also Fig. 5 more detailed operations of sensor array) for detecting whether light is received at a pixel connected to the discrimination portion (Fig. 2, ASIC 331 also Fig. 5, [(0099]) during a plurality of first predetermined time intervals during a predetermined time period and during a plurality of second predetermined time intervals during the predetermined time period (Fig. 7, [0118]-[0121], teaches a plurality of pulse train 710-730 with a predetermined time period 1us and successive time bean having same time period (458 ns and 478 ns) and also teaches each pulse train is not limited to two time beans, see [0121], “about 10-30 time bins can have appreciable values, depending on the pattern for a pulse train”); and a counting portion for counting the number of times that the detection portion detects reception of light during the first predetermined time intervals and during the second predetermined time intervals during the predetermined time period ( Fig. 5, [0101], counting by pixel counter 550); Shu teaches a discrimination portion as claimed and discussed above (see claim 1). But Shu does not teach wherein the discrimination portion is configured to determine whether each pixel receives measurement light based on a counting result of the counting portion.
On the other hand Gilliland teaches a LIDAR sensor device comprising a detector array (Fig. 8, Detector array 116) connected to a Readout IC (Fig .8, Readout IC 118) configured to counting by each unit cell associated with timing circuit of the ROICby an electrical pulse driver from ARC signal ([0041)). Also Gilliland further teaches reflected optical power pulses which are detected and converted to current pulses by the individual detector elements of detector array (Fig. 8, [0046], Detector array 116).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Shu’s apparatus by adding a counting portion that counts each pulse of the signal as suggested and taught by Gilliland in order to coding received measurement signals.
Regarding claim 4, Shu, as modified in view of Gilliland, teaches the apparatus according to claim 3. However, the combination as far, does not teach the distance measuring device according to claim 3, wherein the discrimination portion is configured to determine that a pixel receives measurement light if a count of the number of times that the detection portion detects a reception of light during the first predetermined time intervals during the predetermined time period differs from the count of the number of times that the detection portion detects reception of light during the second predetermined time intervals during the predetermined time period by at least a predetermined comparison threshold.

On the other hand, Gilliland teaches a Manchester encoded Barker code of length 7 in affixed time slot is used to illustrate the power of an optimal coding sequence. The encoding limits the maximum width of the laser pulse with a fixed bit time of 10 nS (Fig. 9, [0046]). Also teaches each pulse encoded as logic 0 or 1 and the encoded pulse is compared with a threshold voltage Vt by detecting the peak amplitude of the pulse (Fig. 9, [0048)).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Shu’s apparatus by Manchester encoded Barker coding and compared the counted sample with a threshold as suggested and taught by Gilliland in order to get higher transmitter efficiency and higher noise immunity.
Regarding claim 5, Shu, as modified in view of Gilliland, teaches the apparatus according to claim 3. However, the combination as far, does not teach the distance measuring device according to claim 3, wherein the discrimination portion is configured to determine that a pixel does not receive measurement light if the count of the number of times that the detection portion detects reception of light during the first predetermined time intervals during the predetermined time period differs from the count of the number of times that the detection portion detects reception of light during the second predetermined time intervals during the predetermined time period by less than the predetermined comparison threshold.
On the other hand, Gilliland teaches a Manchester encoded Barker code of length 7 in affixed time slot is used to illustrate the power of an optimal coding sequence. The encoding limits the maximum width of the laser pulse with a fixed bit time of 10 nS (Fig. 9, [0046]). Also teaches each pulse encoded as logic 0 or 1 and the encoded pulse is compared with a threshold voltage Vt by detecting the peak amplitude of the pulse (Fig. 9, [0048)).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Shu’s apparatus by Manchester encoded Barker coding and compared the counted sample with a threshold as suggested and taught by Gilliland in order to get higher transmitter efficiency and higher noise immunity.
Regarding claim 6, Shu, as modified in view of Gilliland, teaches the apparatus according to claim 3. However, the combination as far, does not teach the distance measuring device according to claim 3, wherein the discrimination portion is configured to determine that a pixel receives measurement light if the number of times that the detection portion detects reception of light during the first predetermined time intervals during the predetermined time period is smaller than an absolute or self-adjusting threshold and if the number of times that the detection portion detects reception of light during the second predetermined time intervals during the predetermined time period is larger than the absolute or self-adjusting threshold.
On the other hand, Gilliland teaches a Manchester encoded Barker code of length 7 in affixed time slot is used to illustrate the power of an optimal coding sequence. The encoding limits the maximum width of the laser pulse with a fixed bit time of 10 nS (Fig. 9, [0046]). Also teaches each pulse encoded as logic 0 or 1 and the encoded pulse is compared with a threshold voltage Vt by detecting the peak amplitude of the pulse (Fig. 9, [0048)).
But Gilliland does not explicitly teaches that a pixel receives measurement light when the first counting number is smaller and second counting number is greater than the threshold.
However, a person of ordinary skill in art, before the effective filing date of the invention would understand from the above teachings that if, between one of the first and the second counting result is above the threshold then it can be concluded that the pixel received measurement light.
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Shu’s apparatus by Manchester encoded Barker coding and compared the counted sample with a threshold as suggested and taught by Gilliland in order to get higher transmitter efficiency and higher noise immunity.
Regarding claim 7, Shu as modified in the view of Gilliland teaches the distance measuring device according to claim 3, wherein the first predetermined time intervals and/or the second predetermined time intervals are periodic or pseudo-random time intervals (Shu, Fig. 5, [0102], periodic signal 560).
Regarding claim 8, Shu as modified in the view of Gilliland teaches The distance measuring device according to claim 3 further comprising a weighting portion for assigning a first weight to the counts of each first predetermined time interval at which the detection portion detects reception of light and/or for assigning a second weight to the counts of each second predetermined time interval at which the detection portion detects reception of light (Shu, [0152], “For each time bin, the system adds a weighted value to the intensity histogram that depends on the intensity of detected light. The weighted values can be positive or negative and have varying magnitudes”, also see Fig. 11, [0158], “Time-bin 1135 corresponds to the light-sampling-interval when the optical receiver system is first detecting coded-pulse 1110. Time-bin 1145 corresponds to the light-sampling-interval when the optical receiver system is first detecting coded-pulse 1120”).
Regarding claim 9, Shu as modified in the view of Gilliland teaches The distance measuring device according to claim 8, wherein the counting portion is further configured to sum up the weighted counts of the first predetermined time intervals and to sum up the weighted counts of the second predetermined time intervals (Shu, Fig. 11, [0158], [0159], Rx summed histogram).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0259645 A1 (Shu) in the view of Drader (20170139041) and US 2019/0217864 Al (Kusukame). 
Regarding claim 12, Shu in combination with Drader teaches the measuring device according to claim 1. But Shu does not teach the distance measuring device according to claim1, wherein a discrimination portion is provided for each of the plurality of pixels.
On the other hand, Kusukame teaches a driver assistance device (Fig. 19, device 501) comprising a discriminator configured to compare luminance value of each pixel with a predetermined threshold ([0312], [0313]).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Shu’s apparatus by a discriminator connected to each pixel as suggested and taught by Kusukame in order to compare a large number of pixel output by a threshold in a short time or another word to construct a compact and faster measurement device.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0259645 A1 (Shu) in the view of Drader (20170139041) and US 2013/0182160 Ai (Pitter).
 Regarding claim 14, Shu in combination with Drader teaches the measuring device according to claim 13. But Shu does not teach the distance measuring device according to claim 13, wherein the plurality of pixels connected to the same discrimination portion are non-adjacent to each other.
On the other hand Pitter teaches a control device is constructed and arranged to trigger pixels in a predefined, random or pseudo random sequence. 
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Shu’s apparatus by a control device that triggers the pixels in a predefined, random or pseudo random sequence as suggested and taught by Pitter in order to avoid or reduce cross talk effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645